DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 21 January 2022, where:
Claims 1-4, 6-9, 12-18, and 20-22 have been amended.
Claims 1-25 are pending.
Claims 1-25 are rejected.
Drawings
3.	The objection to the drawings is withdrawn, because the replacement sheet for Fig. 8 corrects the use of reference character “804” to designate both steps of “performing” and of “organizing”. 
Claim Objections
4.	The objection to claim 20 is withdrawn in view of the amendment to the claim to correct the antecedence of “distributed computing network.
Claim Rejections - 35 U.S.C. § 112
5.	The rejection under Section 112(b) is withdrawn in view of the Applicant’s amendment to claim 6. 
6.	The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
7.	Claim 16-19 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites the limitation "a processor" in line 4, while line 2 also recites “a processor.” The claim is indefinite because it is unclear whether another processor element is intended, or that the “processor” of line 2 is intended to provide antecedent basis to that of line 4.
Claims 17, 18 and 19 depend directly or indirectly from claim 16 and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claims 16.
Claim Rejections - 35 U.S.C. § 101
8.	The following is a quotation of 35 U.S.C. § 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.	Claims 1-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites:
A system, comprising:
a memory that stores computer executable components; and
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a data pool component that performs a semantic analysis of data access patterns across a distributed computing network to partition file system objects independently of a directory structure and into groups with defined temporary access restrictions; and
a partition component that separates metadata from data of the file system objects, wherein the metadata is arranged according to an organization structure that is different from the hierarchical directory structure of the file system objects.
Under Step 1, the instant claim recites a system, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
. . . performs a semantic analysis of data access patterns across a distributed computing network to partition file system objects independently of a directory structure and into groups with defined temporary access restrictions; and
. . . separates metadata from data of the file system objects, . . . .
The claim recites semantic analysis, data partitioning, and separating metadata from the data, which is an act of evaluating information that can practically be performed in the human mind, or by a human using a pen and paper. MPEP § 2106.04(a)(2).III. The claim is directed to an abstract idea of data processing including the partitioning of data on a semantic basis, and further separating out metadata from the data. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include
“a system comprising: a memory . . . ; and a processor . . . .,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), and
“a distributed computing network,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
The claim does not recite activities that change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a system comprising: a memory . . . ; and a processor . . . .,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), and
“a distributed computing network,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
Semantic analysis, data partitioning, and separating metadata of data using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 1 is directed to non-eligible subject matter.
Claim 2 recites the “system of claim 1, further comprising: a directory component that organizes the data of the file system objects into the hierarchical directory structure by defining sectors on a node of the distributed computing network into an address space.”
Under Step 2A Prong One of the eligibility evaluation, the claim recites the step of:
“organiz[ing] the data of the file system objects . . . .”
The activity is a process of arranging a hierarchy of groups, which is directed to that similar to organizing information, which can practically be performed in the human mind, or by a human using a pen and paper. MPEP § 2106.04(a)(2).III.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“a node,” which “e.g., one or more host devices 106,” (Specification ¶ 0053),
The claim recites activities that include:
defining sectors on a node of the distributed computing network into an address space.
This generic step of defining sectors on a node executed as instructions with a regular computer does not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a node,” which “e.g., one or more host devices 106,” (Specification ¶ 0053).
Defining sectors on a node using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 2 is directed to non-eligible subject matter.
Claim 3 recites the “system of claim 1, wherein the partition component partitions the metadata into the groups within a continuous section of virtual address space based on the data access patterns.” The claim merely recites more details or specifics of the abstract idea of data processing of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 4 recites the “system of claim 1, further comprising:
an adaption component that dynamically adjusts the continuous section of virtual address space to enable localization of a decision regarding consistency of the data to minimize operating requests across the distributed computing network. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim activities beyond the identified judicial exception, which include
“adjust[ing] the continuous section of virtual address space . . . .”
The activity is a process of adjusting a continuous section of virtual address space, which is directed to the general purpose of adjusting a virtual memory section that is recited at a high level of generality. The further activity of “to enable” and “to minimize” merely recites an intended result of such “adjusting.”
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim does not recite any additional elements. Thus, claim 4 is directed to non-eligible subject matter.
Claim 5 recites the “system of claim 4, wherein the adaption component dynamically adjusts the continuous section of virtual address space via a tree-operation selected from the group consisting of a vertical split, a horizontal split, a vertical merger, and a horizontal merger.” The claim merely recites more details or specifics of the abstract idea of adjusting the continuous section of claim 4, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 4.
Claim 6 recites the “system of claim 5, further comprising: a prediction component employs machine learning to generate a predicted data access pattern of a file system object for a future time period, wherein the partition component further partitions the metadata based on the future data access pattern.”
Under Step 2A Prong One of the eligibility evaluation, the claim recites the step of:
generat[ing] a predicted data access pattern of a file system object for a future time period . . . , 
further partition[ing] the metadata . . . .” 
The activity is directed to “generating a prediction,” which is the abstract idea of a mathematical process. The activity of “further partitioning the metadata” of data processing with the further details provided therein. The claim is directed to an abstract idea of applying a mathematical calculation and data processing. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim activities beyond the identified judicial exception, which include
generating a prediction that “employs machine learning.”
The activity is a process of using a mathematical algorithm for generating an output, which is recited at a high level of generality. 
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim does not recite any additional elements. Thus, claim 6 is directed to non-eligible subject matter.
Claim 7 recites:
A system, comprising:
a memory that stores computer executable components; and
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a data pool component that:
identifies, using a machine learning model, data access patterns across a distributed computing network, and
determines a scheme to organize temporary access limitations of file system objects independently from a file system directory of the file system objects based on the data access patterns across, . . . .
Under Step 1, the instant claim recites a system, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
identifies . . . data access patterns . . . .
determines a scheme to organize . . . .
The claim recites data processing activities, which are an act of evaluating information and determining an organizational scheme thereto, which can practically be performed in the human mind, or by a human using a pen and paper. MPEP § 2106.04(a)(2).III. The claim is directed to an abstract idea of data processing. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include
“a system comprising: a memory . . . ; and a processor . . . .,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), and
“a distributed computing network,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
The claim recites activities that include:
“using a machine learning model . . . .”
The activity of “using a machine learning model” is a process of using a mathematical algorithm for identifying input data, which is recited at a high level of generality. The claim does not recite activities that change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a system comprising: a memory . . . ; and a processor . . . .,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), and
“a distributed computing network,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
Semantic analysis and data partitioning using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 7 is directed to non-eligible subject matter.
Claim 8 recites the “system of claim 7, further comprising: a directory component that organizes data of the file system objects into the second hierarchical structure of the file system directory by defining sectors on a node of the distributed computing network into an address space.”
Under Step 2A Prong One of the eligibility evaluation, the claim recites the step of:
“organiz[ing] data of the file system objects . . . .”
The activity is a process of arranging a hierarchy of groups, which is directed to that similar to organizing information, which can practically be performed in the human mind, or by a human using a pen and paper. MPEP § 2106.04(a)(2).III.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“a node,” which “e.g., one or more host devices 106,” (Specification ¶ 0053),
The claim recites activities that include:
defining sectors on a node of the distributed computing network into an address space.
This generic step of defining sectors on a node executed as instructions with a regular computer does not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a node,” which “e.g., one or more host devices 106,” (Specification ¶ 0053).
Defining sectors on a node using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 8 is directed to non-eligible subject matter.
Claim 9 recites the “system of claim 1, further comprising: a partition component that separates metadata from data of the file system objects, directory and partitions the metadata into groups within a continuous section of virtual address space based on the data access patterns, wherein the metadata comprises the temporary access limitations.”
Under Step 2A Prong One of the eligibility evaluation, the claim recites the step of:
separat[ing] metadata from data of the file system objects . . . , 
partition[ing] the metadata . . . .” 
The activity is directed to “separating metadata from data” and “partitioning the metadata,” which is directed to data processing activity. The claim language is at a high level of generality and is directed to the abstract idea of data processing. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim does not recite additional claim activities beyond the identified judicial exception. 
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim does not recite any additional elements. Thus, claim 9 is directed to non-eligible subject matter.
Claim 10 recites the “system of claim 9, further comprising: an adaption component that dynamically adjusts the continuous section of virtual address space to enable localization of a decision regarding consistency of the data to minimize operating requests across the distributed computing network.”
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim activities beyond the identified judicial exception, which include
“adjust[ing] the continuous section of virtual address space . . . .”
The activity is a process of adjusting a continuous section of virtual address space, which is directed to the general purpose of adjusting a virtual memory section that is recited at a high level of generality. The further activity of “to enable” and “to minimize” merely recites an intended result of such “adjusting.”
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim does not recite any additional elements. Thus, claim 10 is directed to non-eligible subject matter.
Claim 11 recites the “system of claim 10, wherein the adaption component dynamically adjusts the continuous section of virtual address space via a tree-operation selected from the group consisting of a vertical split, a horizontal split, a vertical merger, and a horizontal merger.” The claim merely recites more details or specifics to the abstract idea of data processing in claim 10, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 10.
Claim 12 recites:
A computer-implemented method, comprising:
performing, by a system operatively coupled to a processor, a semantic analysis of data access patterns across a distributed computing network to partition file system objects independently of a hierarchical directory structure of the file system objects, and into groups with defined temporary access restrictions;
separating, by the system, metadata from data of the file system objects, wherein the metadata is arranged according to an organization structure . . . .
Under Step 1, the instant claim recites a method, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
performing . . . a semantic analysis of data access patterns . . . .
separating . . . metadata from data . . . .
The claim recites data processing activities, which are an act of evaluating information and separating metadata from data, which can practically be performed in the human mind, or by a human using a pen and paper. MPEP § 2106.04(a)(2).III. The claim is directed to an abstract idea of data processing. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include
“a computer-implemented method,” “a system,” and “a processor” which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); see Specification ¶ 0028 (“system 100 can comprise one or more servers 102, one or more networks 104, and/or host devices 106”), and
“a distributed computing network,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
The claim recites activities that include:
“metadata is arranged according to an organization structure . . . .”
The activity of “arranging metadata” is data processing, which is recited at a high level of generality. The claim does not recite activities that change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a computer-implemented method,” “a system,” and “a processor” which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); see Specification ¶ 0028 (“system 100 can comprise one or more servers 102, one or more networks 104, and/or host devices 106”), and
“a distributed computing network,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
Semantic analysis and separating metadata of data using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 12 is directed to non-eligible subject matter.
Claim 13 recites the “computer-implemented method of claim 12, further comprising: organizing, by the system, the data of the file system objects into the hierarchical directory structure by defining sectors on a node of the distributed computing network into an address space.”
Under Step 2A Prong One of the eligibility evaluation, the claim recites the step of:
“organizing . . . data of the file system objects . . . .”
The activity is a process of arranging a hierarchy of groups, which is directed to that similar to organizing information, which can practically be performed in the human mind, or by a human using a pen and paper. MPEP § 2106.04(a)(2).III.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“a node,” which “e.g., one or more host devices 106,” (Specification ¶ 0053),
The claim recites activities that include:
defining sectors on a node of the distributed computing network into an address space.
This generic step of defining sectors on a node executed as instructions with a regular computer does not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a node,” which “e.g., one or more host devices 106,” (Specification ¶ 0053).
Defining sectors on a node using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 13 is directed to non-eligible subject matter.
Claim 14 recites the “computer-implemented method of claim 12, further comprising: partitioning, by the system, the metadata into the groups within a continuous section of virtual address space based on the data access patterns.” .” The claim merely recites more details or specifics of the abstract idea of data processing of claim 12, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 12. 
Claim 15 recites the “computer-implemented method of claim 14, further comprising: adjusting, by the system, the continuous section of virtual address space to enable localization of a decision regarding consistency of the data to minimize the network requests across the distributed computing network, wherein the adjusting comprises a tree operation selected from the group consisting of a vertical split, a horizontal split, a vertical merger, and a horizontal merger.”
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim activities beyond the identified judicial exception, which include
“adjusting . . . the continuous section of virtual address space . . . .”
The activity is a process of adjusting a continuous section of virtual address space, which is directed to the general purpose of adjusting a virtual memory section that is recited at a high level of generality. The further activity of “to enable” and “to minimize” merely recites an intended result of such “adjusting.”
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim does not recite any additional elements. Thus, claim 15 is directed to non-eligible subject matter.
Claim 16 recites:
A computer-implemented method, comprising:
identifying, by a system operatively coupled to a processor, using a machine learning model, data access patterns across a distributed computing network, and
determining, by a system operatively coupled to a processor, a scheme to organize temporary access limitations of file system objects independently from a file system directory of the file system objects based on the data access patterns, . . . . 
Under Step 1, the instant claim recites a method, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
identifying . . . data access patterns . . . .
determining, . . . , a scheme to organize . . . .
The claim recites data processing activities, which are an act of evaluating information and determining an organizational scheme thereto, which can practically be performed in the human mind, or by a human using a pen and paper. MPEP § 2106.04(a)(2).III. The claim is directed to an abstract idea of data processing. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include
“a computer-implemented method,” “a system” and “a processor,” which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), and
“a distributed computing network,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
The claim recites activities that include:
“using a machine learning model . . . .”
The activity of “using a machine learning model” is a process of using a mathematical algorithm for identifying input data, which is recited at a high level of generality. The claim does not recite activities that change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a computer-implemented method,” “a system” and “a processor,” which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), and
“a distributed computing network,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
Semantic analysis, data partitioning, and separating metadata of data using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 16 is directed to non-eligible subject matter.
Claim 17 recites the “computer-implemented method of claim 16, further comprising: organizing, by the system, data of the file system objects into the second hierarchical structure of the file system directory by defining sectors on a node of the distributed computing network into an address space.”
Under Step 2A Prong One of the eligibility evaluation, the claim recites the step of:
“organizing . . . data of the file system objects . . . .”
The activity is a process of arranging a hierarchy of groups, which is directed to that similar to organizing information, which can practically be performed in the human mind, or by a human using a pen and paper. MPEP § 2106.04(a)(2).III.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“a node,” which “e.g., one or more host devices 106,” (Specification ¶ 0053),
The claim recites activities that include:
defining sectors on a node of the distributed computing network into an address space.
This generic step of defining sectors on a node executed as instructions with a regular computer does not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a node,” which “e.g., one or more host devices 106,” (Specification ¶ 0053).
Defining sectors on a node using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 17 is directed to non-eligible subject matter.
Claim 18 recites the “computer-implemented method of claim 17, further comprising: separating, by the system, metadata from data of the file system objects; and partitioning, by the system, the metadata into groups within a continuous section of virtual address space based on the data access patterns, wherein the metadata comprises the temporary access limitations.”
Under Step 2A Prong One of the eligibility evaluation, the claim recites the step of:
separating . . . metadata from data of the file system objects . . . , 
partitioning . . . the metadata . . . .” 
The activity is directed to “separating metadata from data” and “partitioning the metadata,” which is directed to data processing activity. The claim language is at a high level of generality and is directed to the abstract idea of data processing. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim does not recite additional claim activities beyond the identified judicial exception. 
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim does not recite any additional elements. Thus, claim 18 is directed to non-eligible subject matter.
Claim 19 recites the “computer-implemented method of claim 18, further comprising: adjusting, by the system, the continuous section of virtual address space to enable localization of a decision regarding consistency of the data to minimize operating requests across the distributed computing network, wherein the adjusting comprises a tree-operation selected from the group consisting of a vertical split, a horizontal split, a vertical merger, and a horizontal merger.”
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim activities beyond the identified judicial exception, which include
“adjusting . . . the continuous section of virtual address space . . . .”
The activity is a process of adjusting a continuous section of virtual address space, which is directed to the general purpose of adjusting a virtual memory section that is recited at a high level of generality. The further activity of “to enable” and “to minimize” merely recites an intended result of such “adjusting.”
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim does not recite any additional elements. Thus, claim 19 is directed to non-eligible subject matter.
Claim 20 recites:
A computer program product for managing data comprised within a distributed computing network, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
perform, by the processor, a semantic analysis of data access patterns across the distributed computing network to partition file system objects independently of hierarchical directory structure of the file system objects, and into groups with defined temporary access restrictions;
separates metadata from data of the file system objects, wherein the respective metadata is arranged according to an organization structure that is different from the hierarchical directory structure of the file system objects.
Under Step 1, the instant claim recites a product, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
perform . . . a semantic analysis of data access patterns . . . .
separate metadata from data . . . .
The claim recites data processing activities, which are an act of evaluating information and separating metadata from data, which can practically be performed in the human mind, or by a human using a pen and paper. MPEP § 2106.04(a)(2).III. The claim is directed to an abstract idea of data processing. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include
“computer readable storage medium,” and “a processor” which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); see Specification ¶ 0028 (“system 100 can comprise one or more servers 102, one or more networks 104, and/or host devices 106”), and
“a distributed computing network,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
The claim recites activities that include:
“metadata is arranged according to an organization structure . . . .”
The activity of “arranging metadata” is data processing, which is recited at a high level of generality. The claim does not recite activities that change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a computer-implemented method,” “a system,” and “a processor” which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); see Specification ¶ 0028 (“system 100 can comprise one or more servers 102, one or more networks 104, and/or host devices 106”), and
“a distributed computing network,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
Semantic analysis and separating metadata of data using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 12 is directed to non-eligible subject matter.
Claim 21 recites the “computer program product of claim 20, wherein the program instructions further cause the processor to: organize, by the processor, the data of the file system objects into the hierarchical directory structure by defining sectors on a node of the distributed computing network into an address space.”
Under Step 2A Prong One of the eligibility evaluation, the claim recites the step of:
“organize . . . data of the file system objects . . . .”
The activity is a process of arranging a hierarchy of groups, which is directed to that similar to organizing information, which can practically be performed in the human mind, or by a human using a pen and paper. MPEP § 2106.04(a)(2).III.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“a node,” which “e.g., one or more host devices 106,” (Specification ¶ 0053),
The claim recites activities that include:
defining sectors on a node of the distributed computing network into an address space.
This generic step of defining sectors on a node executed as instructions with a regular computer does not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a node,” which “e.g., one or more host devices 106,” (Specification ¶ 0053).
Defining sectors on a node using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 21 is directed to non-eligible subject matter.
Claim 22 recites the “computer program product of claim 21, wherein the program instructions further cause the processor to: partition, by the processor, partitions the metadata into the groups within a continuous section of virtual address space based on the data access patterns.” The claim merely recites more details or specifics of the abstract idea of data processing of claim 21, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 21.
Claim 23 recites the “computer program product of claim 20, wherein the distributed computing network is comprised within a cloud computing environment.” The claim merely recites more details or specifics of the abstract idea of data processing of claim 20, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 20
Claim 24 recites the “computer program product of claim 22, wherein the program instructions further cause the processor to: adjust, by the processor, the continuous section of virtual address space to enable localization of a decision regarding consistency of the data to minimize operating requests across the distributed computing network.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim activities beyond the identified judicial exception, which include
“adjust[ing] . . . the continuous section of virtual address space . . . .”
The activity is a process of adjusting a continuous section of virtual address space, which is directed to the general purpose of adjusting a virtual memory section that is recited at a high level of generality. The further activity of “to enable” and “to minimize” merely recites an intended result of such “adjusting.”
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim does not recite any additional elements. Thus, claim 24 is directed to non-eligible subject matter.
Claim 25 recites the “computer program product of claim 24, wherein the processor adjusts the continuous section of virtual address space via a tree-operation selected from the group consisting of a vertical split, a horizontal split, a vertical merger, and a horizontal merger.” The claim merely recites more details or specifics of the abstract idea of adjusting the continuous section of claim 4, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 24.
Claim Rejections - 35 U.S.C. § 103 
10.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the  Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the  Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
13.	Claims 1-4, 12-14, and 20-24 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170235809 to Chawdhuri et al. [hereinafter Chawdhuri] in view of US Published Application 20170371798 to Finkler et al. [hereinafter Finkler] and US Published Application 20140006465 to Davis et al. [hereinafter Davis].
Regarding claim 1, Chawdhuri teaches [a] system (Chawdhuri ¶ 0013 teaches the current subject matter can include, but are not limited to, systems and methods), comprising:
a memory that stores computer executable components; and a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory (Chawdhuri ¶ 0013 teaches [a] memory, which can include a computer-readable storage medium, may include, encode, store, or the like one or more programs that cause one or more processors to perform one or more of the operations described herein), wherein the computer executable components comprise:
a data pool component that performs a semantic analysis of data access patterns across a distributed computing network (Chawdhuri ¶ 0014 & Fig. 2 teaches using replication for additional semantically defined partitioning (Examiner annotations in text boxes):

    PNG
    media_image1.png
    362
    439
    media_image1.png
    Greyscale

in which the data is sent by the clients to a cluster of servers known as the accumulation cluster; Chawdhuri ¶ 0029 teaches the method (100) includes writing the data of the step (103), out to flat files on the servers that were provided by sharding table (that is, the sharding table being a directory structure); Chawdhuri ¶ 0031 teaches a system (200) of using replication for additional semantically defined partitioning (that is, performs a semantic analysis of data access patterns). The system (200) includes a plurality of clients (201), a plurality of accumulation cluster (202) (alternatively referred as cluster of servers (202)) and a plurality of database servers (203)) to partition file system objects (Chawdhuri ¶ 0026 teaches method (100) includes making a decision about which columns is to be used for sharding the data. The decision of selecting column for sharding is driven by use cases. The step (101) further includes pre-emptively determining the queries that can be served by the system, and then evaluating the set of sharding columns such that most of the queries will have at least 1 column in the set) independently of a . . . directory structure of the file system objects (Chawdhuri ¶ 0024 teaches [o]ther partitioning approaches, for example round robin partitioning, do not assign data to partitions according to any structure that can improve the speed with which data can be retrieved (that is, independently of a . . . directory structure of the file system objects) 
[Examiner notes the term “independently” pertains to “a sense of location independence in that the consumer generally has no control or knowledge over the exact location of the provided resources but may be able to specific location at a higher level of abstraction.” (Specification ¶ 0061); accordingly, the term “independently” is an abstraction independent of the “directory structure,” including that of a “hierarchical directory structure” (see also Specification ¶ 0034 (“the directory component 202 can generate and/or manage the one or more directory structures by mapping a sequence of sectors from the one or more host devices 106))]), . . . ; and
* * * 
Though Chawdhuri teaches semantically defined partitioning in a distributed computing network, Chawdhuri, however, does not explicitly teach -
* * *
. . . and into groups with defined temporary access restrictions; and
* * *
But Finkler teaches -
* * *
. . . and into groups with defined temporary access restrictions (Finkler Fig. 2 teaches (Examiner annotations in text boxes:

    PNG
    media_image2.png
    655
    999
    media_image2.png
    Greyscale

Finkler ¶ 0036 teaches, with respect to Fig. 2, an exemplary management of a virtual address space ("Vspace") as an explicit resource across a cluster using the parallel execution method 100; Finkler ¶ 0022 teaches the parallel execution method 100 includes various steps to takes advantage of the semantic 'gap' (that is, semantic analysis of data patterns) between the shared memory paradigms and programmer intent. . . . In order to be suitable for concurrent execution, an execution sequence has to be independent of all other execution sequences that may execute at the same time. That is, the parallel execution method 100 is required to exchange the access to data structures to ensure independence (that is, into groups with defined temporary access restrictions); see also Finkler ¶ 0007, which teaches [a] the continuum being a construct that holds data structures, giving a view to the continuum, the view being a descriptor that provides access rights and properties for the continuum; see Finkler, claim 8 (“the access right includes at least one of an exclusive right, a read-only right and a specific right”)); and
* * *
Chawdhuri and Finkler are from the same or similar field of endeavor. Chawdhuri teaches semantically defined partitioning in a distributed computing network. Finkler teaches creating a continuum in a distributed computing network including access restrictions with regards to continuums. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Chawdhuri with regard to semantically defined partitioning with the access restriction of Finkler.
The motivation for doing so is to choose different allocation subsystems and cleanup strategies for different purposes to increases execution efficiency and memory locality and reduces memory footprint in many programming patterns. (Finkler ¶ 0058).
Though Chawdhuri and Finkler teaches the features of semantically defined partitioning with the access restriction, the combination of Chawdhuri and Finkler, however, does not explicitly teach that a “directory structure of the file system objects” is “hierarchical”; also, the combination of Chawdhuri and Finkler does not explicitly teach -
* * *
and a partition component that separates metadata from data of the file system objects, wherein the metadata is arranged according to an organization structure that is different from the hierarchical directory structure of the file system objects. 
But Davis teaches that a “directory structure of the file system objects” is “hierarchical” (Davis ¶ 0253 teaches applications are typically written to execute in the same way across multiple iterations, e.g., compilation jobs typically create files and data in the same order, and directory copy or backup commands will typically traverse a directory hierarchy (that is, a hierarchical directory structure of the file system objects)); Davis also teaches -
* * *
and a partition component that separates metadata from data of the file system objects (Davis, Fig. 21B teaches (Examiner annotations in text blocks):

    PNG
    media_image3.png
    542
    776
    media_image3.png
    Greyscale

Davis ¶ 0140 teaches partitioning of a disk platter 2110 of a storage drive into distinct metadata 2112 and data 2114 storage regions. Note that while metadata and data are written to distinct regions (2112 and 2114, respectively)), wherein the metadata is arranged according to an organization structure that is different from the hierarchical directory structure of the file system objects (Davis ¶ 0102 teaches the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories (that is, the “tree of pointers” is the metadata is arranged according to an organization structure that is different from the hierarchical directory structure of the file system objects); further, Davis ¶ 0094 teaches block storage device 204 provides only a block storage interface, and is unaware of any filesystem structure associations (e.g., file names and/or structures) for the stored blocks (that is, being “unaware” further intimates no correlation between a metadata “organization structure” and that of the “hierarchical directory structure”)).
Chawdhuri, Finkler, and Davis are from the same or similar field of endeavor. Chawdhuri teaches semantically defined partitioning in a distributed computing network. Finkler teaches creating a continuum in a distributed computing network including access restrictions with regards to continuums. Davis teaches managing a global namespace for a distributed filesystem. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Chawdhuri and Finkler with regard to semantically defined partitioning including access restriction with the of megadata separation and partitioning of Davis.
The motivation for doing so is for maintaining multiple simultaneous connections to different cloud controllers for the distributed file system to improve the file access performance for the client system. (Davis ¶ 0014).
Regarding claim 12, Chawdhuri teaches [a] computer-implemented method (Chawdhuri ¶ 0013 teaches the current subject matter can include, but are not limited to, systems and methods), comprising:
performing, by a system operatively coupled to a processor, a semantic analysis of data access patterns across a distributed computing network (Chawdhuri ¶ 0014 & Fig. 2 teaches using replication for additional semantically defined partitioning (Examiner annotations in text boxes):

    PNG
    media_image4.png
    701
    835
    media_image4.png
    Greyscale

in which the data is sent by the clients to a cluster of servers known as the accumulation cluster; Chawdhuri ¶ 0029 teaches the method (100) includes writing the data of the step (103), out to flat files on the servers that were provided by sharding table (that is, a sharding table (that is, the sharding table being a directory structure); Chawdhuri ¶ 0031 teaches a system (200) of using replication for additional semantically defined partitioning; Chawdhuri ¶ 0013 teaches [a] memory, which can include a computer-readable storage medium, may include, encode, store, or the like one or more programs that cause one or more processors to perform one or more of the operations described herein (that is, performing, by a system operatively coupled to a processor, a semantic analysis of data access patterns across a distributed network). The system (200) includes a plurality of clients (201), a plurality of accumulation cluster (202) (alternatively referred as cluster of servers (202)) and a plurality of database servers (203)) to partition file system objects (Chawdhuri ¶ 0026 teaches method (100) includes making a decision about which columns is to be used for sharding the data. The decision of selecting column for sharding is driven by use cases. The step (101) further includes pre-emptively determining the queries that can be served by the system, and then evaluating the set of sharding columns such that most of the queries will have at least 1 column in the set) independently of a . . . directory structure of the file system objects (Chawdhuri ¶ 0024 teaches [o]ther partitioning approaches, for example round robin partitioning, do not assign data to partitions according to any structure that can improve the speed with which data can be retrieved (that is, independently of a . . . directory structure of the file system objects),
[Examiner notes the term “independently” pertains to “a sense of location independence in that the consumer generally has no control or knowledge over the exact location of the provided resources but may be able to specific location at a higher level of abstraction.” (Specification ¶ 0061); accordingly, the term “independently” is an abstraction independent of the “directory structure,” including that of a “hierarchical directory structure” (see also Specification ¶ 0034 (“the directory component 202 can generate and/or manage the one or more directory structures by mapping a sequence of sectors from the one or more host devices 106))]), . . . .
Though Chawdhuri teaches semantically defined partitioning in a distributed computing network, Chawdhuri, however, does not explicitly teach -
. . . and into groups with defined temporary access restrictions (Finkler Fig. 2 teaches (Examiner annotations in text boxes):

    PNG
    media_image2.png
    655
    999
    media_image2.png
    Greyscale

Finkler ¶ 0036 teaches, with respect to Fig. 2, an exemplary management of a virtual address space ("Vspace") as an explicit resource across a cluster using the parallel execution method 100; Finkler ¶ 0022 teaches the parallel execution method 100 includes various steps to takes advantage of the semantic 'gap' (that is, semantic analysis of data patterns) between the shared memory paradigms and programmer intent. . . . In order to be suitable for concurrent execution, an execution sequence has to be independent of all other execution sequences that may execute at the same time. That is, the parallel execution method 100 is required to exchange the access to data structures to ensure independence (that is, into groups with defined temporary access restrictions); see also Finkler ¶ 0007, which teaches [a] the continuum being a construct that holds data structures, giving a view to the continuum, the view being a descriptor that provides access rights and properties for the continuum);
* * *
Chawdhuri and Finkler are from the same or similar field of endeavor. Chawdhuri teaches semantically defined partitioning in a distributed computing network. Finkler teaches creating a continuum in a distributed computing network including access restrictions with regards to continuums. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Chawdhuri with regard to semantically defined partitioning with the access restriction of Finkler.
The motivation for doing so is to choose different allocation subsystems and cleanup strategies for different purposes to increases execution efficiency and memory locality and reduces memory footprint in many programming patterns. (Finkler ¶ 0058).
Though Chawdhuri and Finkler teaches the features of semantically defined partitioning with the access restriction, the combination of Chawdhuri and Finkler, however, does not explicitly teach that a “directory structure of the file system objects” is “hierarchical”; also, the combination of Chawdhuri and Finkler does not explicitly teach -
* * *
separating, by the system, metadata from data of the file system objects, wherein the metadata is arranged according to an organization structure that is different from the hierarchical directory structure of the file system objects.
But Davis teaches that a “directory structure of the file system objects” is “hierarchical” (Davis ¶ 0253 teaches applications are typically written to execute in the same way across multiple iterations, e.g., compilation jobs typically create files and data in the same order, and directory copy or backup commands will typically traverse a directory hierarchy (that is, a hierarchical directory structure of the file system objects)); Davis also teaches -
* * *
separating, by the system, metadata from data of the file system objects (Davis, Fig. 21B teaches (Examiner annotations in text blocks):

    PNG
    media_image3.png
    542
    776
    media_image3.png
    Greyscale

Davis ¶ 0140 teaches partitioning of a disk platter 2110 of a storage drive into distinct metadata 2112 and data 2114 storage regions. Note that while metadata and data are written to distinct regions (2112 and 2114, respectively)), wherein the metadata is arranged according to an organization structure that is different from the hierarchical directory structure of the file system objects (Davis ¶ 0102 teaches the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories (that is, the “tree of pointers” is the metadata is arranged according to an organization structure that is different from the hierarchical directory structure of the file system objects); further, Davis ¶ 0094 teaches block storage device 204 provides only a block storage interface, and is unaware of any filesystem structure associations (e.g., file names and/or structures) for the stored blocks (that is, being “unaware” further intimates no correlation between a metadata “organization structure” and that of the “hierarchical directory structure”)).
Chawdhuri, Finkler, and Davis are from the same or similar field of endeavor. Chawdhuri teaches semantically defined partitioning in a distributed computing network. Finkler teaches creating a continuum in a distributed computing network including access restrictions with regards to continuums. Davis teaches managing a global namespace for a distributed filesystem. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Chawdhuri and Finkler with regard to semantically defined partitioning including access restriction with the of megadata separation and partitioning of Davis.
The motivation for doing so is for maintaining multiple simultaneous connections to different cloud controllers for the distributed filesystem to improve the file access performance for the client system. (Davis ¶ 0014).
Regarding claim 20, Chawdhuri teaches [a] computer program product for managing data comprised within a distributed computing network (Chawdhuri, claim 1), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (Chawdhuri ¶ 0013 teaches computer systems are also described that may include one or more processors and one or more memories coupled to the one or more processors. A memory, which can include a computer-readable storage medium, may include, encode, store, or the like one or more programs that cause one or more processors to perform one or more of the operations described herein) to cause the processor to:
perform, by the processor, a semantic analysis of data access patterns across a distributed computing network (Chawdhuri ¶ 0014 & Fig. 2 teaches using replication for additional semantically defined partitioning (Examiner annotations in text boxes):

    PNG
    media_image1.png
    362
    439
    media_image1.png
    Greyscale

in which the data is sent by the clients to a cluster of servers known as the accumulation cluster; Chawdhuri ¶ 0029 teaches the method (100) includes writing the data of the step (103), out to flat files on the servers that were provided by sharding table (that is, the sharding table being a directory structure); Chawdhuri ¶ 0031 teaches a system (200) of using replication for additional semantically defined partitioning (that is, performs a semantic analysis of data access patterns). The system (200) includes a plurality of clients (201), a plurality of accumulation cluster (202) (alternatively referred as cluster of servers (202)) and a plurality of database servers (203)) to partition file system objects (Chawdhuri ¶ 0026 teaches method (100) includes making a decision about which columns is to be used for sharding the data. The decision of selecting column for sharding is driven by use cases. The step (101) further includes pre-emptively determining the queries that can be served by the system, and then evaluating the set of sharding columns such that most of the queries will have at least 1 column in the set) independently of a . . . directory structure of the file system objects (Chawdhuri ¶ 0024 teaches [o]ther partitioning approaches, for example round robin partitioning, do not assign data to partitions according to any structure that can improve the speed with which data can be retrieved (that is, independently of a . . . directory structure of the file system objects) 
[Examiner notes the term “independently” pertains to “a sense of location independence in that the consumer generally has no control or knowledge over the exact location of the provided resources but may be able to specific location at a higher level of abstraction.” (Specification ¶ 0061); accordingly, the term “independently” is an abstraction independent of the “directory structure,” including that of a “hierarchical directory structure” (see also Specification ¶ 0034 (“the directory component 202 can generate and/or manage the one or more directory structures by mapping a sequence of sectors from the one or more host devices 106))]), . . . .
Though Chawdhuri teaches semantically defined partitioning in a distributed computing network, Chawdhuri, however, does not explicitly teach -
. . . and into groups with defined temporary access restrictions;
* * *
But Finkler teaches -
. . . and into groups with defined temporary access restrictions (Finkler Fig. 2 teaches (Examiner annotations in text boxes:

    PNG
    media_image5.png
    566
    821
    media_image5.png
    Greyscale

Finkler ¶ 0036 teaches, with respect to Fig. 2, an exemplary management of a virtual address space ("Vspace") as an explicit resource across a cluster using the parallel execution method 100; Finkler ¶ 0022 teaches the parallel execution method 100 includes various steps to takes advantage of the semantic 'gap' (that is, semantic analysis of data patterns) between the shared memory paradigms and programmer intent. . . . In order to be suitable for concurrent execution, an execution sequence has to be independent of all other execution sequences that may execute at the same time. That is, the parallel execution method 100 is required to exchange the access to data structures to ensure independence (that is, into groups with defined temporary access restrictions); see also Finkler ¶ 0007, which teaches [a] the continuum being a construct that holds data structures, giving a view to the continuum, the view being a descriptor that provides access rights and properties for the continuum; see Finkler, claim 8 (“the access right includes at least one of an exclusive right, a read-only right and a specific right”));
* * *
Chawdhuri and Finkler are from the same or similar field of endeavor. Chawdhuri teaches semantically defined partitioning in a distributed computing network. Finkler teaches creating a continuum in a distributed computing network including access restrictions with regards to continuums. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Chawdhuri with regard to semantically defined partitioning with the access restriction of Finkler.
The motivation for doing so is to choose different allocation subsystems and cleanup strategies for different purposes to increases execution efficiency and memory locality and reduces memory footprint in many programming patterns. (Finkler ¶ 0058).
Though Chawdhuri and Finkler teaches the features of semantically defined partitioning with the access restriction, the combination of Chawdhuri and Finkler, however, does not explicitly teach that a “directory structure of the file system objects” is “hierarchical”; also, the combination of Chawdhuri and Finkler does not explicitly teach -
* * *
and a partition component that separates metadata from data of the file system objects, wherein the metadata is arranged according to an organization structure that is different from the hierarchical directory structure of the file system objects. 
But Davis teaches that a “directory structure of the file system objects” is “hierarchical” (Davis ¶ 0253 teaches applications are typically written to execute in the same way across multiple iterations, e.g., compilation jobs typically create files and data in the same order, and directory copy or backup commands will typically traverse a directory hierarchy (that is, a hierarchical directory structure of the file system objects)); Davis also teaches -
* * *
and a partition component that separates metadata from data of the file system objects (Davis, Fig. 21B teaches (Examiner annotations in text blocks):

    PNG
    media_image3.png
    542
    776
    media_image3.png
    Greyscale

Davis ¶ 0140 teaches partitioning of a disk platter 2110 of a storage drive into distinct metadata 2112 and data 2114 storage regions. Note that while metadata and data are written to distinct regions (2112 and 2114, respectively)), wherein the metadata is arranged according to an organization structure that is different from the hierarchical directory structure of the file system objects (Davis ¶ 0102 teaches the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories (that is, the “tree of pointers” is the metadata is arranged according to an organization structure that is different from the hierarchical directory structure of the file system objects); further, Davis ¶ 0094 teaches block storage device 204 provides only a block storage interface, and is unaware of any filesystem structure associations (e.g., file names and/or structures) for the stored blocks (that is, being “unaware” further intimates no correlation between a metadata “organization structure” and that of the “hierarchical directory structure”)).
Chawdhuri, Finkler, and Davis are from the same or similar field of endeavor. Chawdhuri teaches semantically defined partitioning in a distributed computing network. Finkler teaches creating a continuum in a distributed computing network including access restrictions with regards to continuums. Davis teaches managing a global namespace for a distributed filesystem. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Chawdhuri and Finkler with regard to semantically defined partitioning including access restriction with the of metadata separation and partitioning of Davis.
The motivation for doing so is for maintaining multiple simultaneous connections to different cloud controllers for the distributed file system to improve the file access performance for the client system. (Davis ¶ 0014).
Regarding claims 2, 13, and 21, the combination of Chawdhuri, Finkler, and Davis teaches all of the limitations of claims 1, 12, and 20, respectively, as described above in detail.
Finkler teaches -
a directory component that organizes the data of the file system objects into the hierarchical directory structure by defining sectors on a node of the distributed computing network (Finkler ¶ 0018 & Fig. 5 teaches (Examiner annotations in text boxes) cloud computing node 10:

    PNG
    media_image6.png
    427
    556
    media_image6.png
    Greyscale

Finkler ¶ 0028 teaches that [a] continuum can use as much memory as available across all compute nodes combined. The size of a continuum does not have to be specified at construction, as it grows dynamically (that is, organizes data into the directory structure). Also, continua enable redirection of memory allocation/deallocation within marked code sections (that is, organizes . . . by defining sectors on a node) into virtual addresses associated with a continuum) into an address space (Finkler ¶ 0036 teaches a virtual address space (that is, an address space)).
Regarding claims 3, 14, and 22, the combination of Chawdhuri, Finkler, and Davis teaches all of the limitations of claims 1, 12, and 21, respectively, as described above in detail.
Davis teaches -
wherein the partition component partitions the metadata into the groups (Davis, Fig. 21B teaches (Examiner annotations in text blocks):

    PNG
    media_image7.png
    640
    917
    media_image7.png
    Greyscale

Davis ¶ 0140 teaches partitioning of a disk platter 2110 of a storage drive into distinct metadata 2112 and data 2114 storage regions. Note that while metadata and data are written to distinct regions (2112 and 2114, respectively), a cloud controller may still attempt to locate metadata and data as close together as possible (e.g., by choosing target destinations that are in neighboring regions, and as close together as possible)) . . . .
Finkler teaches -
. . . within a continuous section of virtual address space (Finkler ¶ 0037 teaches that [t]he continuum created by step 101 is a subset of the V space, realized as a collection of continuous sections of Vspace (that is, a continuous section of virtual address space)) based on the data access patterns (Finkler ¶ 0060 teaches A use pattern is the use of temporary continua created to transfer information to a task or to retrieve information from a task (that is, based on the data access patterns) 
[Note: Finkler ¶ 0082 also teaches “semantic analysis” where [a] cloud computing environment is service oriented with a focus on statelessness, low coupling, modularity, and semantic interoperability. At the heart of cloud computing is an infrastructure comprising a network of interconnected nodes]).
Chawdhuri, Finkler, and Davis are from the same or similar field of endeavor. Chawdhuri teaches semantically defined partitioning in a distributed computing network. Finkler teaches creating a continuum in a distributed computing network including access restrictions with regards to continuums. Davis teaches managing a global namespace for a distributed filesystem. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Chawdhuri and Finkler with regard to semantically defined partitioning including access restriction with the of megadata separation and partitioning of Davis.
The motivation for doing so is for maintaining multiple simultaneous connections to different cloud controllers for the distributed filesystem to improve the file access performance for the client system. (Davis ¶ 0014).
Regarding claim 4, the combination of Chawdhuri, Finkler, and Davis teaches all of the limitations of claim 1, as described above in detail.
Finkler teaches - 
an adaption component that dynamically adjusts the continuous section of virtual address space (Finkler ¶ 0028 teaches [a] continuum can use as much memory as available across all compute nodes combined. The size of a continuum does not have to be specified at construction, as it grows dynamically. Also, continua enable redirection of memory allocation/deallocation within marked code sections into virtual addresses associated with a continuum (that is, dynamically adjusts the continuous section of virtual address space)) to enable localization of a decision regarding consistency of the data (Finkler ¶ 0049 teaches When a task (e.g., performing a task 103) receives a view (e.g., the page table augmentation 202), the Vspace sections that are not already local are mapped such that they trigger a page fault (that is, to enable localization of a decision regarding consistency of the data). The paging information is set such that a remote fetch is triggered with access to the view descriptor structure. Initially, this structure is only minimally populated for each Vspace section with the information of the transmitted descriptor) to minimize operating requests across the distributed computing network (Finkler ¶ 0061 teaches Allocated memory blocks are perfectly sized to the demand and no overhead for coalescing or indexing is required. The memory overhead and the number of operations spent in memory allocation and deallocation are minimal (that is, to minimize operating requests across the distributed computing network)).
Regarding claim 18, the combination of Chawdhuri and Finkler teaches all of the limitations of claim 17, as described above in detail.
Though Chawdhuri and Finkler teaches the features of semantically defined partitioning with the access restriction, Finkler the combination of Chawdhuri and Finkler, however, does not explicitly teach -
But Davis teaches -
wherein the partition component partitions the metadata into the groups (Davis, Fig. 21B teaches (Examiner annotations in text blocks):

    PNG
    media_image7.png
    640
    917
    media_image7.png
    Greyscale

Davis ¶ 0140 teaches partitioning of a disk platter 2110 of a storage drive into distinct metadata 2112 and data 2114 storage regions. Note that while metadata and data are written to distinct regions (2112 and 2114, respectively), a cloud controller may still attempt to locate metadata and data as close together as possible (e.g., by choosing target destinations that are in neighboring regions, and as close together as possible)) . . . .
Finkler teaches -
. . . within a continuous section of virtual address space (Finkler ¶ 0037 teaches that [t]he continuum created by step 101 is a subset of the V space, realized as a collection of continuous sections of Vspace (that is, a continuous section of virtual address space)) based on the data access patterns (Finkler ¶ 0060 teaches A use pattern is the use of temporary continua created to transfer information to a task or to retrieve information from a task (that is, based on the data access patterns) 
[Note: Finkler ¶ 0082 also teaches “semantic analysis” where [a] cloud computing environment is service oriented with a focus on statelessness, low coupling, modularity, and semantic interoperability. At the heart of cloud computing is an infrastructure comprising a network of interconnected nodes]).
Chawdhuri, Finkler, and Davis are from the same or similar field of endeavor. Chawdhuri teaches semantically defined partitioning in a distributed computing network. Finkler teaches creating a continuum in a distributed computing network including access restrictions with regards to continuums. Davis teaches managing a global namespace for a distributed filesystem. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Chawdhuri and Finkler with regard to semantically defined partitioning including access restriction with the of megadata separation and partitioning of Davis.
The motivation for doing so is for maintaining multiple simultaneous connections to different cloud controllers for the distributed filesystem to improve the file access performance for the client system. (Davis ¶ 0014).
Regarding claim 23, the combination of Chawdhuri, Finkler and Davis teaches all of the limitations of claim 20, as described above in detail.
Finkler teaches -
wherein the distributed computing network is comprised within a cloud computing environment (Finkler ¶ 0019 teaches a cloud computing environment (that is, the distributed computing network is comprised within a cloud computing environment)).
Regarding claim 24, the combination of Chawdhuri, Finkler, and Davis teaches all of the limitations of claim 22, as described above in detail.
Finkler teaches -
wherein the program instructions further cause the processor to:
adjust, by the processor, the continuous section of virtual address space (Finkler ¶ 0028 teaches [a] continuum can use as much memory as available across all compute nodes combined. The size of a continuum does not have to be specified at construction, as it grows dynamically. Also, continua enable redirection of memory allocation/deallocation within marked code sections into virtual addresses associated with a continuum (that is, dynamically adjusts the continuous section of virtual address space)) to enable localization of a decision regarding consistency of the data (Finkler ¶ 0049 teaches When a task (e.g., performing a task 103) receives a view (e.g., the page table augmentation 202), the Vspace sections that are not already local are mapped such that they trigger a page fault (that is, to enable localization of a decision regarding consistency of the data). The paging information is set such that a remote fetch is triggered with access to the view descriptor structure. Initially, this structure is only minimally populated for each Vspace section with the information of the transmitted descriptor) to minimize operating requests across the distributed computing network (Finkler ¶ 0061 teaches Allocated memory blocks are perfectly sized to the demand and no overhead for coalescing or indexing is required. The memory overhead and the number of operations spent in memory allocation and deallocation are minimal (that is, to minimize operating requests across the distributed computing network)).
14.	Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170235809 to Chawdhuri et al. [hereinafter Chawdhuri] in view of US Published Application 20170371798 to Finkler et al. [hereinafter Finkler], US Published Application 20140006465 to Davis et al. [hereinafter Davis] and US Published Application 20160179979 to Aasman et al. [hereinafter Aasman].
Regarding claim 7, Chawdhuri teaches [a] system (Chawdhuri ¶ 0013 teaches the current subject matter can include, but are not limited to, systems and methods), comprising:
memory that stores computer executable components; and a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory (Chawdhuri ¶ 0013 teaches [a] memory, which can include a computer-readable storage medium, may include, encode, store, or the like one or more programs that cause one or more processors to perform one or more of the operations described herein), wherein the computer executable components comprise:
a data pool component that:
identifies . . . data access patterns across a distributed computing network (Chawdhuri ¶ 0014 & Fig. 2 teaches using replication for additional semantically defined partitioning (Examiner annotations in text boxes):

    PNG
    media_image4.png
    701
    835
    media_image4.png
    Greyscale

in which the data is sent by the clients to a cluster of servers known as the accumulation cluster; Chawdhuri ¶ 0029 teaches the method (100) includes writing the data of the step (103), out to flat files on the servers that were provided by sharding table (that is, the sharding table being a directory structure); Chawdhuri ¶ 0024 teaches [o]ther partitioning approaches, for example round robin partitioning, do not assign data to partitions according to any structure that can improve the speed with which data can be retrieved (that is, independently of a . . . directory structure of the file system objects), and
determines a scheme to organize . . . file system objects (Chawdhuri ¶ 0029 teaches the method (100) includes writing the data of the step (103), out to flat files on the servers that were provided by sharding table (that is, a scheme to organize) teaches a system (200) of using replication for additional semantically defined partitioning (that is, determines a scheme to organize . . . file system objects); Chawdhuri ¶ 0005 teaches “partitioning schemes,” where the partitioning or organizing of data in a distributed network is referred to as a “scheme”)) independently from a file system directory of the file system objects (Chawdhuri ¶ 0029 teaches the method (100) includes writing the data of the step (103), out to flat files on the servers that were provided by sharding table (that is, the sharding table being a directory structure); Chawdhuri ¶ 0042 teaches the data residing on the data management system can be partitioned based on multiple columns independently of one another, thus providing faster querying on each of the columns used for partitioning (that is, independently of a directory structure)) . . . .
Though Chawdhuri teaches “semantically defined partitioning in a distributed computing network,” Chawdhuri, however, does not explicitly teach “defined temporary access limitations,” and “based on data access patterns.” Chawdhuri also does not explicitly teach -
. . . based on the data access patterns across wherein the scheme has a first hierarchical structure that is different from a second hierarchical structure of the file system directory.
But Finkler teaches “defined temporary access limitations,” and “based on data access patterns” (Finkler ¶ 0036 teaches, with respect to Fig. 2, an exemplary management of a virtual address space ("Vspace") as an explicit resource across a cluster using the parallel execution method 100; Finkler ¶ 0022 teaches the parallel execution method 100 includes various steps to takes advantage of the semantic 'gap' between the shared memory paradigms and programmer intent. . . . In order to be suitable for concurrent execution, an execution sequence has to be independent of all other execution sequences that may execute at the same time. That is, the parallel execution method 100 is required to exchange the access to data structures to ensure independence (that is, the “access” being temporary access restrictions)).
Finkler also teaches -
. . . based on the data access patterns across wherein the scheme has a first hierarchical structure that is different from a second hierarchical structure of the file system directory (Finkler ¶ 0027 teaches basic types of continua including, a static continuum, a persistent continuum, and dynamic continuum (that is, each type of continuum is at least a first hierarchical structure that is different from a second hierarchical structure of the file system directory); also, Finkler ¶ 0044 teaches a task must hve exclusive access permissions (that is, data access patterns) to a continuum that it modifies, which includes destruction of data structures)).
Chawdhuri and Finkler are from the same or similar field of endeavor. Chawdhuri teaches semantically defined partitioning in a distributed computing network. Finkler teaches creating a continuum in a distributed computing network including access restrictions with regards to continuums. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Chawdhuri with regard to semantically defined partitioning with the access restriction of Finkler.
The motivation for doing so is to choose different allocation subsystems and cleanup strategies for different purposes to increases execution efficiency and memory locality and reduces memory footprint in many programming patterns. (Finkler ¶ 0058).
Though Chawdhuri and Finkler teaches the features of semantically defined partitioning with the access restriction, the combination of Chawdhuri and Finkler, however, does not explicitly teach identifies, “using a machine learning model,” data access patterns.
But Aasman teaches identifies “using a machine learning model,” data access patterns (Aasman ¶ 0006 & Fig. 1, teaches (Examiner annotations in text blocks) a data processing system that implements embodiments of a semantic indexing and query engine:

    PNG
    media_image8.png
    748
    651
    media_image8.png
    Greyscale

Aasman ¶ 0017 teaches applying a machine learning process and predictive analytics processes using a data analytics cluster computing framework built on the [Hadoop distributed file system (HDFS)] (that is, employing machine learning to predict a future data access pattern of a file system object)).
Chawdhuri, Finkler, and Aasman are from the same or similar field of endeavor. Chawdhuri teaches semantically defined partitioning in a distributed computing network. Finkler teaches creating a continuum in a distributed computing network including access restrictions with regards to continuums. Aasman teaches machine learning in prediction of file access. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Chawdhuri and Finkler with regard to semantically defined partitioning including access restriction including megadata separation and partitioning with tree branch splitting and merging with the file access prediction of Aasman.
The motivation for doing so is to provide an efficient way to join data elements from one data set with those of another data set to perform query’s simultaneously. (Aasman ¶ 0003).
Regarding claim 8, the combination of Chawdhuri, Finkler, and Aasman teaches all of the limitations of claim 7, as described above in detail.
Finkler teaches -
a directory component that organizes the data of the file system objects into the hierarchical directory structure by defining sectors on a node of the distributed computing network (Finkler ¶ 0018 & Fig. 5 teaches (Examiner annotations in text boxes) cloud computing node 10:

    PNG
    media_image6.png
    427
    556
    media_image6.png
    Greyscale

Finkler ¶ 0028 teaches that [a] continuum can use as much memory as available across all compute nodes combined. The size of a continuum does not have to be specified at construction, as it grows dynamically (that is, organizes data into the directory structure). Also, continua enable redirection of memory allocation/deallocation within marked code sections (that is, organizes . . . by defining sectors on a node) into virtual addresses associated with a continuum) into an address space (Finkler ¶ 0036 teaches a virtual address space (that is, an address space)).
15.	Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170235809 to Chawdhuri et al. [hereinafter Chawdhuri] in view of US Published Application 20170371798 to Finkler et al. [hereinafter Finkler], and US Published Application 20160179979 to Aasman et al. [hereinafter Aasman] and US Published Application 20140006465 to Davis et al. [hereinafter Davis].
Regarding claim 9, the combination of Chawdhuri, Finkler, and Aasman teaches all of the limitations of claim 1, as described above in detail.
Though Chawdhuri, Finkler and Aasman teaches the features of semantically defined partitioning with the access restriction, the combination of Chawdhuri, Finkler, and Aasman, however, does not explicitly teach -
wherein the partition component that separates the metadata from data of the file system objects and partitions the metadata into the groups within a continuous section of virtual address space based on the data access patterns, . . . .
But Davis teaches -
wherein the partition component that separates the metadata from data of the file system objects and partitions the metadata into the groups (Davis, Fig. 22A teaches (Examiner annotations in text blocks):

    PNG
    media_image7.png
    640
    917
    media_image7.png
    Greyscale

Davis ¶ 0140 teaches partitioning of a disk platter 2110 of a storage drive into distinct metadata 2112 and data 2114 storage regions. Note that while metadata and data are written to distinct regions (2112 and 2114, respectively), a cloud controller may still attempt to locate metadata and data as close together as possible (e.g., by choosing target destinations that are in neighboring regions, and as close together as possible)) . . . .
Finkler teaches -
. . . within a continuous section of virtual address space (Finkler ¶ 0037 teaches that [t]he continuum created by step 101 is a subset of the V space, realized as a collection of continuous sections of Vspace (that is, a continuous section of virtual address space)) based on the data access patterns (Finkler ¶ 0060 teaches A use pattern is the use of temporary continua created to transfer information to a task or to retrieve information from a task (that is, based on the data access patterns) 
[Note: Finkler ¶ 0082 also teaches “semantic analysis” where [a] cloud computing environment is service oriented with a focus on statelessness, low coupling, modularity, and semantic interoperability. At the heart of cloud computing is an infrastructure comprising a network of interconnected nodes]), wherein the metadata comprises the temporary access limitations (Finkler ¶ 0029 teaches [a] view is a descriptor that provides access rights and properties of a continuum. A view can provide exclusive, read-only or scratch-space type of access rights to a continuum (that is, temporary access limitations); see also Finkler ¶ 0024 teaches message passing paradigms capture both the selective and directional character of access exchanges and the scope of the exchange (that is, based on data access patterns); Finkler ¶ 0044 teaches that a task must have exclusive access permissions to a continuum [of data structures] that it modifies, which includes destruction of data structures (that is, access for “destruction” is by definition temporary upon destruction of the structure).
Chawdhuri, Finkler, Aasman, and Davis are from the same or similar field of endeavor. Chawdhuri teaches semantically defined partitioning in a distributed computing network. Finkler teaches creating a continuum in a distributed computing network including access restrictions with regards to continuums. Aasman teaches machine learning in prediction of file access. Davis teaches managing a global namespace for a distributed filesystem. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Chawdhuri, Finkler and Aasman with regard to semantically defined partitioning including access restriction with the of megadata separation and partitioning of Davis.
The motivation for doing so is for maintaining multiple simultaneous connections to different cloud controllers for the distributed filesystem to improve the file access performance for the client system. (Davis ¶ 0014).
Regarding claim 10, the combination of Chawdhuri, Finkler, Aasman and Davis teaches all of the limitations of claim 9, as described above in detail.
Finkler teaches - 
an adaption component that dynamically adjusts the continuous section of virtual address space (Finkler ¶ 0028 teaches [a] continuum can use as much memory as available across all compute nodes combined. The size of a continuum does not have to be specified at construction, as it grows dynamically. Also, continua enable redirection of memory allocation/deallocation within marked code sections into virtual addresses associated with a continuum (that is, dynamically adjusts the continuous section of virtual address space)) to enable localization of a decision regarding consistency of the data (Finkler ¶ 0049 teaches When a task (e.g., performing a task 103) receives a view (e.g., the page table augmentation 202), the Vspace sections that are not already local are mapped such that they trigger a page fault (that is, to enable localization of a decision regarding consistency of the data). The paging information is set such that a remote fetch is triggered with access to the view descriptor structure. Initially, this structure is only minimally populated for each Vspace section with the information of the transmitted descriptor) to minimize operating requests across the distributed computing network (Finkler ¶ 0061 teaches Allocated memory blocks are perfectly sized to the demand and no overhead for coalescing or indexing is required. The memory overhead and the number of operations spent in memory allocation and deallocation are minimal (that is, to minimize operating requests across the distributed computing network)).
16.	Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170235809 to Chawdhuri et al. [hereinafter Chawdhuri] in view of US Published Application 20170371798 to Finkler et al. [hereinafter Finkler], US Published Application 20160179979 to Aasman et al. [hereinafter Aasman] and US Published Application 20140006465 to Davis et al. [hereinafter Davis], and further in view of Distefano et al., “The Could@Home Resource Management System,” IEEE International Conference on Utility and Cloud Computing (2011) [hereinafter Distefano].
Regarding claim 11, the combination of Chawdhuri, Finkler, Aasman, and Davis teaches all of the limitations of claims 4, 10, and 24, respectively, as described above in detail.
Davis teaches -
wherein the adaption component dynamically adjusts the continuous section of virtual address space via a tree-operation (Davis ¶ 102 & Fig. 3 teaches (Examiner annotation in text boxes) a cloud controller 300 (e.g., a caching storage device) manages and accesses data stored in a cloud storage system 302:

    PNG
    media_image9.png
    457
    556
    media_image9.png
    Greyscale

Davis ¶ 0102 also teaches [i]n FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories (that is, adjusts the continuous section of virtual address space via a tree-operation). Each file is described using a set of ordered metadata structures that indicate the set of disk blocks that contain the file’s data; Davis ¶ 0008 teaches that distributed filesystem is also split across these cloud controllers)) . . . .
Though Chawdhuri, Finkler, Aasman, and Davis teaches the features of a semantically defined partitioning including access restriction with the of megadata separation and partitioning, the combination of Chawdhuri, Finkler, Aasman, and Davis, however, does not explicitly teach -
. . . selected from the group consisting of a vertical split, a horizontal split, a vertical merger, and a horizontal merger.
But Distefano teaches -
. . . selected from the group consisting of a vertical split, a horizontal split, a vertical merger, and a horizontal merger (Distefano, left column of p. 127, “V. Cloud@Home Algorithm for Resource Management,” second paragraph, teaches Two types of split an merge operations are specified, as better detailed in the following: horizontal, if the split/merge exclusively involves nodes belonging to the same level of the cluster hierarchy, or vertical when the split/merge is performed by adding/removing a level in the hierarchy. (that is, selected from the group consisting of a vertical split, a horizontal split, a vertical merger, and a horizontal merger)).
Chawdhuri, Finkler, Aasman, Davis, and Distefano are from the same or similar field of endeavor. Chawdhuri teaches semantically defined partitioning in a distributed computing network. Finkler teaches creating a continuum in a distributed computing network including access restrictions with regards to continuums. Aasman teaches machine learning in prediction of file access. Davis teaches managing a global namespace for a distributed filesystem. Distefano teaches tree node splits and mergers. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Chawdhuri, Finkler, Aasman, and Davis with regard to semantically defined partitioning including access restriction including megadata separation and partitioning with the tree branch splitting and merging of Distefano.
The motivation for doing so is to accommodate the dynamics of the overall cloud infrastructure, where resources asynchronously join and leave the system, we propose a solution based on autonomic and self-adapting algorithms, structuring all the available resources into a hierarchical cluster to elastically manage the hierarchical cluster-based cloud infrastructures. (Distefano, Abstract).
17.	Claims 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170235809 to Chawdhuri et al. [hereinafter Chawdhuri] in view of US Published Application 20170371798 to Finkler et al. [hereinafter Finkler].
Regarding claim 16, Chawdhuri teaches [a] computer-implemented method (Chawdhuri ¶ 0013 teaches the current subject matter can include, but are not limited to, systems and methods), comprising:
identifying, by a system operatively coupled to a processor, . . . data access patterns across a distributed computing network (Chawdhuri ¶ 0014 & Fig. 2 teaches using replication for additional semantically defined (that is, identifying) partitioning (Examiner annotations in text boxes):

    PNG
    media_image10.png
    703
    875
    media_image10.png
    Greyscale

in which the data is sent by the clients to a cluster of servers known as the accumulation cluster (that is, accumulation is identifying . . . data access pattern across a distributed computing network); also, Chawdhuri ¶ 0012 teaches rows corresponding to one partition of data can reside on more than one server, in case when the rows cannot fit in the storage medium of one server (that is, identifying . . . data access pattern)), and
determining, by a system operatively coupled to a processor, a scheme to organize . . . file system objects (Chawdhuri ¶ 0029 teaches the method (100) includes writing the data of the step (103), out to flat files on the servers that were provided by sharding table (that is, a scheme to organize) teaches a system (200) of using replication for additional semantically defined partitioning (that is, determines a scheme to organize . . . file system objects). The system (200) includes a plurality of clients (201), a plurality of accumulation cluster (202) (alternatively referred as cluster of servers (202)) and a plurality of database servers (203)) independently from a file system directory of the file system objects (Chawdhuri ¶ 0024 teaches [o]ther partitioning approaches, for example round robin partitioning, do not assign data to partitions according to any structure that can improve the speed with which data can be retrieved (that is, independently of a . . . directory structure of the file system objects) 
[Examiner notes the term “independently” pertains to “a sense of location independence in that the consumer generally has no control or knowledge over the exact location of the provided resources but may be able to specific location at a higher level of abstraction.” (Specification ¶ 0061); accordingly, the term “independently” is an abstraction independent of the “directory structure,” including that of a “hierarchical directory structure” (see also Specification ¶ 0034 (“the directory component 202 can generate and/or manage the one or more directory structures by mapping a sequence of sectors from the one or more host devices 106))]) . . . .
Though Chawdhuri teaches semantically defined partitioning in a distributed computing network, Chawdhuri, however, does not explicitly teach “temporary access limitations,” and “based on data access patterns.” Chawdhuri also does not expliclty teach -
. . . based on the data access patterns, wherein the scheme has a first hierarchical structure that is different from a second hierarchical structure of the file system directory. 
But Finkler teaches “temporary access limitations,” and “based on data access patterns” (Finkler ¶ 0029 teaches [a] view is a descriptor that provides access rights and properties of a continuum. A view can provide exclusive, read-only or scratch-space type of access rights to a continuum (that is, temporary access limitations); see also Finkler ¶ 0024 teaches message passing paradigms capture both the selective and directional character of access exchanges and the scope of the exchange (that is, based on data access patterns); Finkler ¶ 0044 teaches that a task must have exclusive access permissions to a continuum [of data structures] that it modifies, which includes destruction of data structures (that is, access for “destruction” is by definition temporary upon destruction of the structure).
Finkler also teaches -
. . . , wherein the scheme has a first hierarchical structure that is different from a second hierarchical structure of the file system directory (Finkler ¶ 0027 teaches basic types of continua including, a static continuum, a persistent continuum, and dynamic continuum (that is, each type of continuum is at least a first hierarchical structure that is different from a second hierarchical structure of the file system directory); also, Finkler ¶ 0044 teaches a task must hve exclusive access permissions (that is, data access patterns) to a continuum that it modifies, which includes destruction of data structures)).
Chawdhuri and Finkler are from the same or similar field of endeavor. Chawdhuri teaches semantically defined partitioning in a distributed computing network. Finkler teaches creating a continuum in a distributed computing network including access restrictions with regards to continuums. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Chawdhuri with regard to semantically defined partitioning with the access restriction of Finkler.
The motivation for doing so is to choose different allocation subsystems and cleanup strategies for different purposes to increases execution efficiency and memory locality and reduces memory footprint in many programming patterns. (Finkler ¶ 0058).
Regarding claim 17, the combination of Chawdhuri and Finkler teaches all of the limitations of claims 16, as described above in detail.
Finkler teaches -
organizing, by the system, data of the file system objects into the second hierarchical structure of the file system directory by defining sectors on a node of the distributed computing network (Finkler ¶ 0018 & Fig. 5 teaches (Examiner annotations in text boxes) cloud computing node 10:

    PNG
    media_image6.png
    427
    556
    media_image6.png
    Greyscale

Finkler ¶ 0027 teaches to create[ ] a continuum. A continuum is a construct that holds data structures. There are three basic types of continua including, a static continuum, a persistent continuum, and dynamic continuum (that is, the three basic continuum types include the second hierarchical structure of the file system directory); Finkler ¶ 0028 teaches, for example, that [a] continuum can use as much memory as available across all compute nodes combined. The size of a continuum does not have to be specified at construction, as it grows dynamically (that is, organizes data of the file system objects into the second hierarchical directory structure). Also, continua enable redirection of memory allocation/deallocation within marked code sections (that is, organizes . . . by defining sectors on a node) into virtual addresses associated with a continuum) into an address space (Finkler ¶ 0036 teaches a virtual address space (that is, an address space)).
18.	Claims 5, 15, 19, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170235809 to Chawdhuri et al. [hereinafter Chawdhuri] in view of US Published Application 20170371798 to Finkler et al. [hereinafter Finkler] and US Published Application 20140006465 to Davis et al. [hereinafter Davis], and further in view of Distefano et al., “The Could@Home Resource Management System,” IEEE International Conference on Utility and Cloud Computing (2011) [hereinafter Distefano]. 
Regarding claims 5 and 25, the combination of Chawdhuri, Finkler, and Davis teaches all of the limitations of claims 4 and 24, respectively, as described above in detail.
Davis teaches -
wherein the adaption component dynamically adjusts the continuous section of virtual address space via a tree-operation (Davis ¶ 102 & Fig. 3 teaches (Examiner annotation in text boxes) a cloud controller 300 (e.g., a caching storage device) manages and accesses data stored in a cloud storage system 302:

    PNG
    media_image9.png
    457
    556
    media_image9.png
    Greyscale

Davis ¶ 0102 also teaches [i]n FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories (that is, adjusts the continuous section of virtual address space via a tree-operation). Each file is described using a set of ordered metadata structures that indicate the set of disk blocks that contain the file’s data; Davis ¶ 0008 teaches that distributed filesystem is also split across these cloud controllers)) . . . .
Though Chawdhuri, Finkler, and Davis teaches the features of a semantically defined partitioning including access restriction with the of megadata separation and partitioning, the combination of Chawdhuri, Finkler, and Davis, however, does not explicitly teach -
. . . selected from the group consisting of a vertical split, a horizontal split, a vertical merger, and a horizontal merger.
But Distefano teaches -
. . . selected from the group consisting of a vertical split, a horizontal split, a vertical merger, and a horizontal merger (Distefano, left column of p. 127, “V. Cloud@Home Algorithm for Resource Management,” second paragraph, teaches Two types of split an merge operations are specified, as better detailed in the following: horizontal, if the split/merge exclusively involves nodes belonging to the same level of the cluster hierarchy, or vertical when the split/merge is performed by adding/removing a level in the hierarchy. (that is, selected from the group consisting of a vertical split, a horizontal split, a vertical merger, and a horizontal merger)).
Chawdhuri, Finkler, Davis and Distefano are from the same or similar field of endeavor. Chawdhuri teaches semantically defined partitioning in a distributed computing network. Finkler teaches creating a continuum in a distributed computing network including access restrictions with regards to continuums. Davis teaches managing a global namespace for a distributed filesystem. Distefano teaches tree node splits and mergers. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Chawdhuri, Finkler, and Davis with regard to semantically defined partitioning including access restriction including megadata separation and partitioning with the tree branch splitting and merging of Distefano.
The motivation for doing so is to accommodate the dynamics of the overall cloud infrastructure, where resources asynchronously join and leave the system, we propose a solution based on autonomic and self-adapting algorithms, structuring all the available resources into a hierarchical cluster to elastically manage the hierarchical cluster-based cloud infrastructures. (Distefano, Abstract).
Regarding claim 15, the combination of Chawdhuri, Finkler, and Davis teaches all of the limitations of claim14, as described above in detail.
Finkler teaches -
adjusting, by the system, the continuous section of virtual address space [a] continuum can use as much memory as available across all compute nodes combined. The size of a continuum does not have to be specified at construction, as it grows dynamically. Also, continua enable redirection of memory allocation/deallocation within marked code sections into virtual addresses associated with a continuum (that is, adjusting, by the system, the continuous section of virtual address space)) to enable localization of a decision regarding consistency of the data (Finkler ¶ 0049 teaches [w]hen a task (e.g., performing a task 103) receives a view (e.g., the page table augmentation 202), the Vspace sections that are not already local are mapped such that they trigger a page fault (that is, to enable localization of a decision regarding consistency of the data). The paging information is set such that a remote fetch is triggered with access to the view descriptor structure. Initially, this structure is only minimally populated for each Vspace section with the information of the transmitted descriptor) to minimize the network requests across the distributed computing network (Finkler ¶ 0061 teaches Allocated memory blocks are perfectly sized to the demand and no overhead for coalescing or indexing is required. The memory overhead and the number of operations spent in memory allocation and deallocation are minimal (that is, to minimize operating requests across the distributed computing network)), . . . .
Davis teaches -
. . . wherein the adjusting comprises a tree-operation (Davis ¶ 102 & Fig. 3 teaches (Examiner annotation in text boxes) a cloud controller 300 (e.g., a caching storage device) manages and accesses data stored in a cloud storage system 302:

    PNG
    media_image9.png
    457
    556
    media_image9.png
    Greyscale

Davis ¶ 0102 also teaches [i]n FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories (that is, wherein the adjusting comprises a tree-operation). Each file is described using a set of ordered metadata structures that indicate the set of disk blocks that contain the file’s data; Davis ¶ 0008 teaches that distributed filesystem is also split across these cloud controllers)) . . . .
Though Chawdhuri, Finkler, and Davis teaches the features of Chawdhuri and Finkler with regard to semantically defined partitioning including access restriction with the of megadata separation and partitioning of Davis, the combination of Chawdhuri, Finkler, and Davis does not explicitly teach -
. . . selected from the group consisting of a vertical split, a horizontal split, a vertical merger, and a horizontal merger. 
But Distefano teaches -
. . . selected from the group consisting of a vertical split, a horizontal split, a vertical merger, and a horizontal merger (Distefano, left column of p. 127, “V. Cloud@Home Algorithm for Resource Management,” second paragraph, teaches Two types of split an merge operations are specified, as better detailed in the following: horizontal, if the split/merge exclusively involves nodes belonging to the same level of the cluster hierarchy, or vertical when the split/merge is performed by adding/removing a level in the hierarchy (that is, selected from the group consisting of a vertical split, a horizontal split, a vertical merger, and a horizontal merger)).
Chawdhuri, Finkler, Davis and Distefano are from the same or similar field of endeavor. Chawdhuri teaches semantically defined partitioning in a distributed computing network. Finkler teaches creating a continuum in a distributed computing network including access restrictions with regards to continuums. Davis teaches managing a global namespace for a distributed filesystem. Distefano teaches tree node splits and mergers. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Chawdhuri, Finkler, and Davis with regard to semantically defined partitioning including access restriction including megadata separation and partitioning with the tree branch splitting and merging of Distefano.
The motivation for doing so is to accommodate the dynamics of the overall cloud infrastructure, where resources asynchronously join and leave the system, we propose a solution based on autonomic and self-adapting algorithms, structuring all the available resources into a hierarchical cluster to elastically manage the hierarchical cluster-based cloud infrastructures. (Distefano, Abstract).
Regarding claim 19, the combination of Chawdhuri, Finkler, and Davis teaches all of the limitations of claim 18, as described above in detail.
Finkler teaches -
adjusting, by the system, the continuous section of virtual address space (Finkler ¶ 0028 teaches A continuum can use as much memory as available across all compute nodes combined. The size of a continuum does not have to be specified at construction, as it grows dynamically. Also, continua enable redirection of memory allocation/deallocation within marked code sections into virtual addresses associated with a continuum (that is, adjusting, by the system, the continuous section of virtual address space)) to enable localization of a decision regarding consistency of the data (Finkler ¶ 0049 teaches [w]hen a task (e.g., performing a task 103) receives a view (e.g., the page table augmentation 202), the Vspace sections that are not already local are mapped such that they trigger a page fault (that is, to enable localization of a decision regarding consistency of the data). The paging information is set such that a remote fetch is triggered with access to the view descriptor structure. Initially, this structure is only minimally populated for each Vspace section with the information of the transmitted descriptor) to minimize operating requests across the distributed computing network (Finkler ¶ 0061 teaches allocated memory blocks are perfectly sized to the demand and no overhead for coalescing or indexing is required. The memory overhead and the number of operations spent in memory allocation and deallocation are minimal (that is, to minimize operating requests across the distributed computing network)), . . . .
Davis teaches -
. . . wherein the adjusting comprises a tree-operation (Davis ¶ 102 & Fig. 3 teaches (Examiner annotation in text boxes) a cloud controller 300 (e.g., a caching storage device) manages and accesses data stored in a cloud storage system 302:

    PNG
    media_image9.png
    457
    556
    media_image9.png
    Greyscale

Davis ¶ 0102 also teaches [i]n FIG. 3, the filesystem structure defined by metadata 310 is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories (that is, wherein the adjusting comprises a tree-operation). Each file is described using a set of ordered metadata structures that indicate the set of disk blocks that contain the file’s data; Davis ¶ 0008 teaches that distributed filesystem is also split across these cloud controllers)) . . . .
Though Chawdhuri, Finkler, and Davis teaches the features of semantically defined partitioning including access restriction with the of megadata separation and partitioning of Davis, the combination of Chawdhuri, Finkler, and Davis does not explicitly teach -
. . . selected from the group consisting of a vertical split, a horizontal split, a vertical merger, and a horizontal merger. 
But Distefano teaches -
. . . selected from the group consisting of a vertical split, a horizontal split, a vertical merger, and a horizontal merger (Distefano, left column of p. 127, “V. Cloud@Home Algorithm for Resource Management,” second paragraph, teaches Two types of split an merge operations are specified, as better detailed in the following: horizontal, if the split/merge exclusively involves nodes belonging to the same level of the cluster hierarchy, or vertical when the split/merge is performed by adding/removing a level in the hierarchy (that is, selected from the group consisting of a vertical split, a horizontal split, a vertical merger, and a horizontal merger)).
Chawdhuri, Finkler, Davis and Distefano are from the same or similar field of endeavor. Chawdhuri teaches semantically defined partitioning in a distributed computing network. Finkler teaches creating a continuum in a distributed computing network including access restrictions with regards to continuums. Davis teaches managing a global namespace for a distributed filesystem. Distefano teaches tree node splits and mergers. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Chawdhuri, Finkler, and Davis with regard to semantically defined partitioning including access restriction including megadata separation and partitioning with the tree branch splitting and merging of Distefano.
The motivation for doing so is to accommodate the dynamics of the overall cloud infrastructure, where resources asynchronously join and leave the system, we propose a solution based on autonomic and self-adapting algorithms, structuring all the available resources into a hierarchical cluster to elastically manage the hierarchical cluster-based cloud infrastructures. (Distefano, Abstract).
18.	Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170235809 to Chawdhuri et al. [hereinafter Chawdhuri] in view of US Published Application 20170371798 to Finkler et al. [hereinafter Finkler] and US Published Application 20140006465 to Davis et al. [hereinafter Davis], and further in view of Distefano et al., “The Could@Home Resource Management System,” IEEE International Conference on Utility and Cloud Computing (2011) [hereinafter Distefano] and US Published Application 20160179979 to Aasman et al. [hereinafter Aasman].
Regarding claim 6, the combination of Chawdhuri, Finkler, Davis, and Distefano teaches all of the limitations of claim 5, as described above in detail. 
Though Chawdhuri, Finkler, Davis and Distefano teaches semantically defined partitioning including access restriction including megadata separation and partitioning with the tree branch splitting and merging of Distefano, the combination, however, does not explicitly teach - 
a prediction component employs machine learning to generate a predicted data access pattern of a file system object for a future time period, . . . .
But Aasman teaches -
a prediction component employs machine learning to generate a predicted data access pattern of a file system object for a future time period (Aasman ¶ 0006 & Fig. 1, teaches (Examiner annotations in text blocks) a data processing system that implements embodiments of a semantic indexing and query engine:

    PNG
    media_image11.png
    761
    646
    media_image11.png
    Greyscale

Aasman ¶ 0017 teaches applying a machine learning process and predictive analytics processes using a data analytics cluster computing framework built on the [Hadoop distributed file system (HDFS)] (that is, employing machine learning to predict a future data access pattern of a file system object)), . . . .
Davis further teaches -
wherein the partition component further partitions the metadata based on the future data access pattern (Davis ¶ 0146 teaches a cloud controller predictively pre-fetches additional cloud files in an attempt to reduce access latency. For instance, upon receiving a request to access a given data block for a file, a cloud controller may analyze the metadata for the file and then predictively pre-fetch other cloud files that contain other nearby data blocks (or even all other data blocks for the file, depending on the file size) (that is, partitions the metatdata based on the future data access pattern)).
Chawdhuri, Finkler, Davis, Distefano and Aasman are from the same or similar field of endeavor. Chawdhuri teaches semantically defined partitioning in a distributed computing network. Finkler teaches creating a continuum in a distributed computing network including access restrictions with regards to continuums. Davis teaches managing a global namespace for a distributed filesystem. Distefano teaches tree node splits and mergers. Aasman teaches machine learning in prediction of file access. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Chawdhuri, Finkler, Davis and Distefano with regard to semantically defined partitioning including access restriction including megadata separation and partitioning with tree branch splitting and merging with the file access prediction of Aasman.
The motivation for doing so is to provide an efficient way to join data elements from one data set with those of another data set to perform query’s simultaneously. (Aasman ¶ 0003).
Response to Arguments
19.	Examiner has fully considered the Applicant’s arguments, which are moot in view of the Applicant’s amendments and the new grounds of rejection set out hereinabove being responsive thereto. 
20.	Applicant argues “Chawdhuri et al. and Finkler et al. do not disclose all elements as recited in the subject claim [of wherein the metadata is arranged according to an organization structure that is different from the hierarchical directory structure of the file system objects].” (Response at pp. 11-12 (emphasis in original)).
Examiner agrees because Davis is relied upon as teaching this feature, as set out in detail hereinabove.
21.	Applicant argues with respect to claims 3, 4, 9, 10, 14, 18, and 22 that “Chawdhuri et al. and Finkler et al. does not disclose or suggest each and every element as recited in these independent claims [1, 7, 12, 16, and 20], and Davis et al. fails to make up for the aforementioned deficiencies of Chawdhuri et al. and Finkler et al.” (Response at p. 13).
Examiner respectfully disagrees because the argument is a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the cited prior art references. Also, the rejections hereinabove clearly set forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings.
22.	Applicant argues to claims 5, 11, 15, 19, and 25 that “Chawdhuri et al., Finkler et al., and Davis et al. does not disclose or suggest each and every element as recited in these independent claims [1, 7, 12, 16, and 20], and Distefano et al. fails to make up for the aforementioned deficiencies of Chawdhuri et al., Finkler et al., and Davis et al.” (Response at pp. 14-15).
Examiner respectfully disagrees because the argument is a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the cited prior art references. Also, the rejections hereinabove clearly set forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings.
23.	Applicant argues to claims 6 that “Chawdhuri et al., Finkler et al., Davis et al., and Distefano et al. does not disclose or suggest each and every element as recited in this independent claim [1], and Aasman et al. fails to make up for the aforementioned deficiencies of Chawdhuri et al., Finkler et al., Davis et al., and Distefano et al.” (Response at pp. 15-16).
Examiner respectfully disagrees because the argument is a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the cited prior art references. Also, the rejections hereinabove clearly set forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings.
Conclusion
24.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
25.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(US Published Application 20140040579 to Kripalani) teaches a data storage system according to certain aspects manages and administers the sharing of storage resources among clients in the shared storage pool.
(Lin et al., “WPAR: A Weight-based Metadata Management Strategy for Petabyte-scale Object Storage Systems” (IEEE 2008)) teaches Object-based network storage system, metadata access is decoupled from the data transferring path to improve system performance, scalability, and management.
26.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122